Citation Nr: 0428039	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  01-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
low back injury with scoliosis, degenerative disc disease, 
and left sciatica, currently assigned a 40 percent disability 
evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2000 rating decision of the 
Department of Veterans' Appeals (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who had active service from July 1970 to 
February 1972 and from August 1980 to May 1989, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.

This case was remanded to the RO by the Board in August 2001 
and in December 2003 for additional development.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

As noted in the Board's December 2003 remand, during the 
pendency of this appeal, VA twice amended the rating schedule 
for evaluating disabilities of the spine, contained in 
38 C.F.R. § 4.71a, which are relevant to the issue on appeal.  
In this regard, VA most recently revised the regulations for 
evaluating disabilities of the spine effective September 26, 
2003.  See 67 Fed. Reg. 54345 - 54349 (Aug. 22, 2002); 68 
Fed. Reg. 51454 - 51458 (Aug. 27, 2003); see also 69 Fed. 
Reg. 32449 - 32450 (June 10, 2004).  The new criteria for 
evaluating service-connected spine disabilities are codified 
at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  61 Fed. Reg. 51457.  In this case, the Board 
sent a letter to the veteran in September 2003 notifying him 
of the first amendments to the rating criteria.  However, the 
veteran has not been informed of the most recent revisions 
that became effective on September 23, 2003.  Nor has the RO 
readjudicated the issue on appeal with consideration of the 
most recent revised September 2003 rating criteria.  In this 
regard, the Board notes the June 2004 Supplemental Statement 
of the Case only made reference to the first amendments.  In 
light of these changes, which became effective during the 
pendency of the claim, the RO should be given the opportunity 
to consider rating the veteran's service-connected low back 
disability under the revised regulatory criteria for rating 
disabilities of the spine.  Therefore, the Board finds it 
necessary to remand the veteran's claim so that the RO may 
address in the first instance the applicability of these 
revisions to the claim.  The Board will again defer 
consideration of the veteran's TDIU claim in view of the 
development requested below on the increased rating issue.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

The RO should review the veteran's 
claim under the revised schedular 
criteria for evaluating the spine 
that were effective September 26, 
2003.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003).   If the benefit 
sought is not granted, the veteran 
and his representative, if any, 
should be furnished a Supplemental 
Statement of the Case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  
This SSOC is to set forth the most 
recent revisions to the VA Schedule 
for Rating Disabilities relating to 
the musculoskeletal system, diseases 
and injuries of the spine (Diagnostic 
Codes 5235 to 5243).

The purpose of this REMAND is to afford the appellant due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




